Case 1:20-cv-00082-KD-N Document 53 Filed 04/27/20 Page 1 of 1                    PageID #: 502



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

MARK ENGEL,                                     )
                                                )
       Plaintiff,                               )
                                                )
vs.                                             )   CIVIL ACTION NO. 20-00082-KD-N
                                                )
LIBERTY MUTUAL CORPORATION,                     )
et al.,                                         )
                                                )
       Defendants.                              )

                                            ORDER

       After due and proper consideration of the issues raised, and there having been no

objections filed, the Report and Recommendation of the Magistrate Judge (Doc. 47) made under

28 U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR

72(a)(2)(S), and dated April 8, 2020, is ADOPTED as the opinion of this Court.

       Accordingly, the motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim upon which relief can be granted filed by Defendant Lowe’s (identifying

itself as Lowe’s Home Centers, LLC) (Doc. 22) is GRANTED, and Plaintiff’s claims against

Lowe’s in this action are DISMISSED with prejudice.

       DONE and ORDERED this the 27th day of April 2020.



                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
